Case 1:19-cv-09365-AKH Document 1-3 Filed 10/09/19 Page 1 of 1

SURROGATES’S COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
X
In the Matter of
DALIA GENGER,
Trustee of the Orly Genger 1993 Trust, Index No. 2008-0017/E
Petitioner,
-against- ATTORNEY AFFIRMATION

AMENDING CAPTION
ORLY GENGER, ARIE GENGER, GLENCLOVA

INVESTMENT COMPANY, TR INVESTORS, LLC
NEW TR EQUITY I, LLC, NEW TR EQUITY II, LLC
TRANS-RESOURCES, INC., ARNOLD BROSER,
DAVID BROSER, JOHN DOES 1-20, and
JANE DOES 1-20,

Respondents.

 

Xx

Judith L. Bachman, Esq., pursuant to CPLR § 2106 and under the penalties of perjury,
affirms as follows:

1. Iam an attorney at law duly licensed to practice in the state of New York.

I am the attorney of record for Dalia Genger, Trustee of the Orly Genger 1993 Trust.

3. Ihereby change the caption in this matter to be

In the Matter of the Petition of Dalia Genger, Trustee of the Orly Genger 1993
Trust, to Turnover Property to the Orly Genger 1993 Trust.

All subsequent filings in this matter will have this amended caption.

Ame
/

DATED: June 27, 2017

      
     
     
      

 

 

's Court
ork County Surrogs ate s
New or LAWNEQUS OEPT.

JUL Gt!
Pit

Clerk____—

  
